DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent March 10, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 10, and 16 is/are in independent form.  Claim(s) 1, 8-10, and 16 is/are currently amended; claim(s) 2-7, 11-15, and 17-20 is/are original.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.

Response to Arguments
Regarding the Interview Summary, note that the correct spelling of the Examiner’s last name is “Frumkin.”
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered.  Applicant argues that US 2018/0196878 A1 (“Iball”) does not teach a transactional database but instead an event database.  The Examiner respectfully 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0150529 A1 (“McPherson”) in view of US 2018/0196878 A1 (“Iball”).

As to claim 1, McPherson teaches a method for synchronization of data between databases (McPherson, Figure 7), comprising: 
invoking a trigger based on an operation issued for a record (McPherson Para [0053]: detecting a trigger event based on a database operation that matches execution criteria applicable to a transactional database) in a transactional database of a computing system (McPherson Para [0030]: in a relational catalog database);
according to the trigger, determining at least one value to synchronize from the from the record in the transactional database of the computing system to an analytics database of an analytics computing system (McPherson Para [0057]: according to the trigger, determine a portion of the source data object to obtain from the data store to store in a different “second” data store recited in Para [0058]);
forming a message (McPherson Para [0073]: forming a message), the message comprising the at least one value (McPherson Para [0073]: the message comprising at least one datum associated with the network-based services describe in Para [0072] for extracting, transforming, and loading);
adding the message to a message queue (McPherson Para [0073]: assembling the message to be conveyable to an addressable endpoint via an Internet protocol, which the Examiner interprets to entail a queue);
(McPherson Para [0073]: normalizing the datum into an XML format) [[ 
forwarding the at least one value [[  over a computer network using a network transfer protocol (McPherson Para [0073]: assembling the message into an Internet-based application layer protocol) to synchronize the at least one value between the transactional database and the analytics database (McPherson Para [0058]: storing the data to a second remote database).	
	However, McPherson does not teach:
	…storing the at least one value to a staging table.
Nor does McPherson teach:
	forwarding the at least one value from the staging table to the analytics database of the analytics computing system over a computer network using a network transfer protocol to synchronize the at least one value between the transactional database and the analytics database.
	Nevertheless, Iball teaches:
…storing the at least one value to a staging table (Iball Para [0076]: storing the information that is routed to the staging area into a staging area database table); and
	forwarding the at least one value from the staging table to the analytics database of the analytics computing system (Iball Para [0077]: integrating the event information from the staging area database table into an analytics cube) over a computer network (Iball Para [0057]: the analyzer may be logically and physically separated from the staging area database) using a network transfer protocol (Iball Para [0010]: data transfer between physically separated elements may involve a network connection, including Internet connections) to synchronize the at least one value between the transactional database and the analytics database (Iball Para [0007]: extracting event information into an analytics cube; Para [0028] provides evidence that the data extraction is a synchronization).
Iball and McPherson are in the same field of database synchronization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McPherson to include the teachings of Iball because the staging area maintains data routing continuity for the analysis to occur without interfering with a source database (See Iball, Abstract).

As to claim 2, McPherson in view of Iball teaches the method according to claim 1, wherein the operation comprises at least one of an insert (this element is claimed in the alternative and does not need to be mapped), update (McPherson Para [0037]: the triggering operation may be an update operation), or delete operation (this element is claimed in the alternative and does not need to be mapped) for a record in the transactional database (McPherson Para [0037]: the updates are for a data object in the database; McPherson Para [0030] provides evidence that the database is a relational catalog database; McPherson Para [0052] provides evidence that the update is to the catalog database).

(McPherson Para [0073]: forming a message), execution of the operation is detached from execution of the adding and the storing (McPherson Para [0073]: the step of formation of the message is temporally detached from the step of assembling the message to be conveyable to an addressable endpoint via an Internet protocol).

As to claim 4, McPherson in view of Iball teaches the method according to claim 1, wherein adding the message to the message queue comprises: publishing the message to a message broker (Iball Para [0075]: adding the event information to a system that sorts the events into bins based on categories before storing in a message staging area database); and receiving the message from the message broker for addition to the message queue (Iball Para [0075]: subscribing to the categorized event information for forwarding to the staging area database).

As to claim 5, McPherson in view of Iball teaches the method according to claim 4, further comprising, after publishing the message to the message broker, receiving an infrastructure message from the message broker (Iball Para [0048]: the messages routed to the broker include the elements of a Java messaging server, which sends acknowledgements and error messages).

As to claim 6, McPherson in view of Iball teaches the method according to claim 5, wherein the infrastructure message includes at least one of a confirmation (Iball Para [0048]: the messages routed to the broker include the elements of a Java messaging server, which sends acknowledgements and error messages).

As to claim 8, McPherson in view of Iball teaches the method according to claim 1, wherein the forwarding comprises forwarding the at least one value from the staging table to the analytics computing system for incorporation into an analytics database (Iball Para [0077]: integrating the event information from the staging area database table into an analytics cube).

As to claim 9, McPherson in view of Iball teaches the method according to claim 8, wherein the normalizing comprises flattening the at least one value into an extensible markup language (XML) string (McPherson Para [0073]: normalizing the datum into an XML format).

As to claim 10, Iball teaches a non-transitory computer-readable medium embodying computer-readable program instructions executable in at least one computing device for synchronization of data between databases that, when executed by the at least one computing device, directs the at least one computing device to (McPherson, Figure 7) at least:
invoke a trigger based on an operation issued for a record (McPherson Para [0053]: detecting a trigger event based on a database operation that matches execution criteria applicable to a transactional database) in a (McPherson Para [0030]: in a relational catalog database);
according to the trigger, determine at least one value to synchronize from the record in the transactional database to an analytics database of an analytics computing system (McPherson Para [0057]: according to the trigger, determine a portion of the source data object to obtain from the data store to store in a different “second” data store recited in Para [0058]);
form a message (McPherson Para [0073]: forming a message), the message comprising the at least one value (McPherson Para [0073]: the message comprising at least one datum associated with the network-based services describe in Para [0072] for extracting, transforming, and loading);
add the message to a message queue (McPherson Para [0073]: assembling the message to be conveyable to an addressable endpoint via an Internet protocol, which the Examiner interprets to entail a queue);
normalize the at least one value (McPherson Para [0073]: normalizing the datum into an XML format) [[ 
forward the at least one value [[ (McPherson Para [0073]: assembling the message into an Internet-based application layer protocol) to synchronize the at least one value between the transactional database and the analytics database (McPherson Para [0058]: storing the data to a second remote database).

	…store the at least one value to a staging table.
Nor does McPherson teach:
	forwarding the at least one value from the staging table to the analytics database of the analytics computing system over a computer network using a network transfer protocol to synchronize the at least one value between the transactional database and the analytics database.
	Nevertheless, Iball teaches:
…store the at least one value to a staging table (Iball Para [0076]: storing the information that is routed to the staging area into a staging area database table); and
	forwarding the at least one value from the staging table to the analytics database of the analytics computing system Iball Para [0077]: integrating the event information from the staging area database table into an analytics cube) over a computer network (Iball Para [0057]: the analyzer may be logically and physically separated from the staging area database) using a network transfer protocol (Iball Para [0010]: data transfer between physically separated elements may involve a network connection, including Internet connections) to synchronize the at least one value between the transactional database and the analytics database (Iball Para [0007]: extracting event information into an analytics cube; Para [0028] provides evidence that the data extraction is a synchronization).
Iball and McPherson are in the same field of database synchronization.  Therefore, it would have been obvious to one of ordinary skill in the art before the (See Iball, Abstract).

As to claim 11, McPherson in view of Iball teaches the non-transitory computer-readable medium according to claim 10, wherein the operation comprises at least one of an insert (this element is claimed in the alternative and does not need to be mapped), update (McPherson Para [0037]: the triggering operation may be an update operation), or delete operation (this element is claimed in the alternative and does not need to be mapped) for a record in the transactional database (McPherson Para [0037]: the updates are for a data object in the database; McPherson Para [0030] provides evidence that the database is a relational catalog database; McPherson Para [0052] provides evidence that the update is to the catalog database).

As to claim 12, McPherson in view of Iball teaches the non-transitory computer-readable medium according to claim 10, wherein, through use of the message (McPherson Para [0073]: forming a message), execution of the operation is detached from addition of the message to the message queue (McPherson Para [0073]: the step of formation of the message is temporally detached from the step of assembling the message to be conveyable to an addressable endpoint via an Internet protocol).

(Iball Para [0075]: adding the event information to a system that sorts the events into bins based on categories before storing in a message staging area database); and receive the message from the message broker for addition to the message queue (Iball Para [0075]: subscribing to the categorized event information for forwarding to the staging area database).

As to claim 14, McPherson in view of Iball teaches the non-transitory computer-readable medium according to claim 13, wherein the at least one computing device is further directed to receive an infrastructure message from the message broker (Iball Para [0048]: the messages routed to the broker include the elements of a Java messaging server, which sends acknowledgements and error messages).

As to claim 15, McPherson in view of Iball teaches the non-transitory computer-readable medium according to claim 14, wherein the infrastructure message includes at least one of a confirmation message or an error message associated with the message (Iball Para [0048]: the messages routed to the broker include the elements of a Java messaging server, which sends acknowledgements and error messages).

(McPherson, Figure 7), comprising:
a memory device configured to store computer-readable instructions thereon (McPherson, Figure 7); and
at least one processing device configured, through execution of the computer-readable instructions (McPherson, Figure 7), to at least:
invoke a trigger based on an operation issued for a record (McPherson Para [0053]: detecting a trigger event based on a database operation that matches execution criteria applicable to a transactional database) in a transactional database (McPherson Para [0030]: in a relational catalog database); 
according to the trigger, determine at least one value to synchronize from the record in the transactional database to an analytics database of an analytics computing system (McPherson Para [0057]: according to the trigger, determine a portion of the source data object to obtain from the data store to store in a different “second” data store recited in Para [0058]);
form a message (McPherson Para [0073]: forming a message), the message comprising the at least one value (McPherson Para [0073]: the message comprising at least one datum associated with the network-based services describe in Para [0072] for extracting, transforming, and loading);
add the message to a message queue (McPherson Para [0073]: assembling the message to be conveyable to an addressable endpoint via an Internet protocol, which the Examiner interprets to entail a queue);
normalize the at least one value (McPherson Para [0073]: assembling the message to be conveyable to an addressable endpoint via an Internet protocol, which the Examiner interprets to entail a queue) [[ 
forward the at least one value [[ (McPherson Para [0073]: assembling the message into an Internet-based application layer protocol) to synchronize the at least one value between the transactional database and the analytics database (McPherson Para [0058]: storing the data to a second remote database).
However, McPherson does not teach:
	…store the at least one value to a staging table.
Nor does McPherson teach:
	forwarding the at least one value from the staging table to the analytics database of the analytics computing system over a computer network using a network transfer protocol to synchronize the at least one value between the transactional database and the analytics database.
	Nevertheless, Iball teaches:
…store the at least one value to a staging table (Iball Para [0076]: storing the information that is routed to the staging area into a staging area database table); and
 (Iball Para [0077]: integrating the event information from the staging area database table into an analytics cube) over a computer network (Iball Para [0057]: the analyzer may be logically and physically separated from the staging area database) using a network transfer protocol (Iball Para [0010]: data transfer between physically separated elements may involve a network connection, including Internet connections) to synchronize the at least one value between the transactional database and the analytics database (Iball Para [0007]: extracting event information into an analytics cube; Para [0028] provides evidence that the data extraction is a synchronization).
Iball and McPherson are in the same field of database synchronization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McPherson to include the teachings of Iball because the staging area maintains data routing continuity for the analysis to occur without interfering with a source database (See Iball, Abstract).

As to claim 17, McPherson in view of Iball teaches the system according to claim 16, wherein the operation comprises at least one of an insert (this element is claimed in the alternative and does not need to be mapped), update (McPherson Para [0037]: the triggering operation may be an update operation), or delete operation (this element is claimed in the alternative and does not need to be mapped) for a record in the transactional database (McPherson Para [0037]: the updates are for a data object in the database; McPherson Para [0030] provides evidence that the database is a relational catalog database; McPherson Para [0052] provides evidence that the update is to the catalog database).

As to claim 18, McPherson in view of Iball teaches the system according to claim 16, wherein, through use of the message (McPherson Para [0073]: forming a message), execution of the operation is detached from addition of the message to the message queue (McPherson Para [0073]: the step of formation of the message is temporally detached from the step of assembling the message to be conveyable to an addressable endpoint via an Internet protocol).

As to claim 19, McPherson in view of Iball teaches the system according to claim 16, wherein the at least one computing device is further configured to at least:
publish the message to a message broker (Iball Para [0075]: adding the event information to a system that sorts the events into bins based on categories before storing in a message staging area database); and
receive the message from the message broker for addition to the message queue (Iball Para [0075]: subscribing to the categorized event information for forwarding to the staging area database).

(Iball Para [0048]: the messages routed to the broker include the elements of a Java messaging server), wherein the infrastructure message includes at least one of a confirmation message or an error message associated with the message (Iball Para [0048]: the messages routed to the broker include the elements of a Java messaging server, which sends acknowledgements and error messages).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0150529 A1 (“McPherson”) in view of US 2018/0196878 A1 (“Iball”) as applied to claim 6 above, and further in view of US 7,509,671 B1 (“Bedell”).

As to claim 7, McPherson in view of Iball teaches the method according to claim 6, but does not teach wherein the error message indicates that the message queue was full or that the message was lost.
Nevertheless, Bedell teaches:
wherein the error message indicates that the message queue was full or that the message was lost (Bedell Col 4 lines 44-57: setting up a prioritized queue in a reporting system in which a transmitted message is lost to error).
McPherson, Iball, and Bedell are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McPherson in view Iball to include the teachings of Bedell because error-checking makes the (See Bedell Col 4 lines 44-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0229628 A1:  Pertinent because Figure 1 illustrates a data collection server, and staging databases, and a warehouse database for an analytics server.
US 2014/0229423 A1:  Similarly, pertinent because Figure 1 illustrates a data collection server, and staging databases, and a warehouse database for an analytics server.
US 2017/0212934 A1 pertinence: seamless integration between a relational database and a column-oriented database.
US 2004/0215656 A1:  Pertinent because Figure 4 shows an extract-transform-load process followed by a data mining run.
US 2019/0050441 A1 pertinence: it is a co-pending Application from the same Assignee as the instant Application.
	US 6,434,544 B1 pertinence: bridging to multidimensional databases.
	US 2007/0027904 A1 pertinence: translating between relational database queries and multidimensional queries.
	US 2005/0071341 A1 pertinence: updating an OLAP cube based on a modified star-schema.

	US 2008/0162999 A1 pertinence; reading data from a queue for an OLAP system.
US 2019/0050441 A1 pertinence:  same Assignee as the instant Application. 
Conn, Samuel S. "OLTP and OLAP data integration: a review of feasible implementation methods and architectures for real time data analysis." In Proceedings. IEEE SoutheastCon, 2005., pp. 515-520. IEEE, 2005.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        August 6, 2021